DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on May 24, 2022 are entered into the file. Currently, claims 1, 3, 5, and 6 are amended; claims 2, 4, 7, and 8 are canceled; claims 9-12 are withdrawn; claims 15-20 are new; resulting in claims 1, 3, 5, 6, and 13-20 pending for examination.

Claim Objections
Claim 16 is objected to because of the following informalities: In lines 6-7, the limitation reciting “the at least one indication element at least partially transparent” should read --the at least one indication element is at least partially transparent-- or --the at least one indication element being at least partially transparent--.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation reciting “the at least one parting point, in the sealed state, is covered by the at least one sealing unit so as to be protected from access” is indefinite in view of the limitation reciting “the at least one sealing unit and/or the at least one information carrier unit have/has at least one parting point” because it is not clear how the parting point can be covered by the sealing unit if the parting point is provided on the sealing unit itself. Absent further clarification from the instant specification and for the purposes of applying prior art, the limitation requiring the at least one parting point to be covered by the sealing unit when in the sealed state is determined to only be required when the parting point is provided on the information carrier unit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trautwein ‘727 (DE 102014110727, previously cited) in view of Egan (US 6,273,986) and Cooley (US 2002/0146546).
Regarding claim 1, Trautwein ‘727 teaches a seal (1; sealing device) comprising a first data field (5; information carrier unit) formed between a transparent cover layer (2) and an adhesive layer (3) and containing information which cannot be read until the cover layer is removed due to an opaque layer (8; covering element) being arranged between the data field and the cover layer ([0006]-[0009], [0021], [0037], Fig. 4). The seal further comprises a security layer (11) which is optically changed irreversibly upon removal of the cover layer (sealing unit is changed from the sealed state to the unsealed state), at which point the first data field is exposed and becomes visible ([0006], [0047], Figs. 1, 2a, 2b, 4). The first data field is arranged on a carrier layer (9), which is provided with an adhesive layer (3) for attaching the seal to a substrate ([0001], [0023]). Therefore, the cover layer and security layer correspond to the claimed indication element, the opaque layer corresponds to the claimed covering element, and the carrier layer and adhesive layer correspond to the claimed fixing unit.
Although Trautwein ‘727 teaches that the first data carrier (5; information carrier unit) is covered by the cover layer and opaque layer when in the sealed state, the reference does not expressly teach that the information carrier unit has a parting point configured for parting of the information carrier unit from the fixing unit.
However, in the analogous art of concealing information on packaging, Egan teaches a composite labeling system for shipping packages containing goods, wherein a shipping label (sealing unit) and a packing list label (information carrier unit) are applied in register with one another so that the packing list information is concealed until the recipient removes the overlying label (col 1, Ln 13-22; col 2, Ln 32-50). Egan teaches that the packing list label can be kiss-cut or partially scored (provided with a parting point) to permit removal of the packing list information from the package, wherein it may be desirable to retain the information for record keeping or other purposes (col 5, Ln 36-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Trautwein ‘727 by providing the first data field with a parting point, as taught by Egan, in order to permit removal of the data field from the remainder of the seal and from the substrate to which the seal is attached, thus enabling retention of the information contained in the data field for record keeping or other purposes. Since the first data carrier of Trautwein ‘727 is completely covered by the sealing unit when in the sealed state, it follows that the parting point is also covered and protected from access.
Although Trautwein ‘727 generally teaches that the seal can be attached to a substrate, the reference does not expressly teach that the fixing unit is affixed to a storage and/or packaging device. However, in the analogous art of tamper-indicating devices, Cooley teaches a tamper indicating adhesive (10) in the form of a tape or label having a similar structure to Trautwein ‘727 which utilizes colored indicia (24) to indicate attempts to remove the device from an article ([0001]-[0003], [0050], Figs. 1-5). Cooley teaches an embodiment wherein one or more of the devices (10) is adhered to an article (50) such as a box or container in a manner such that opening the container requires destruction of the device and provides unambiguous indication of access to the interior of the container [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to affix the fixing unit of the sealing device of Trautwein ‘727 in view of Egan to a storage and/or packaging device, as Cooley teaches that such tamper-indicating seals are well-known for use in applications for indicating an attempted opening of a container.
The preamble limitation reciting “for sealing at least one storage and/or packaging device for a durable good and/or for sealing at least one item of information” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the sealing device. Trautwein ‘727 in view of Egan and Cooley teaches all of the claimed structural features and thus is capable of performing in the manner claimed.
Regarding claim 3, Trautwein ‘727 in view of Egan and Cooley teaches all of the limitations of claim 1 above. As noted above, Trautwein ‘727 teaches that the cover layer (2) and security layer (11), correspond to the claimed indication element, wherein in the state where the cover layer has not been detached (sealed state), the security layer surrounds the other layers of the seal including the first data field (5; information carrier unit) ([0026], [0046], Figs. 2a, 2b, 4).
Regarding claims 5 and 13, Trautwein ‘727 in view of Egan and Cooley teaches all of the limitations of claim 1 above. Trautwein ‘727 further teaches that the first data field (5; information carrier unit) can be provided with a variety of forms of information (at least one item of information and/or security key), including a PIN code, a password, letters, numbers, a barcode, or a combination thereof [0010]. Any of these forms of information taught by Trautwein ‘727 could be considered a durable-good-specific code, or information and/or a security key specific to a durable good.
As set forth previously with respect to claim 1, the limitations directed to the durable good are considered functional language related to an intended use of the sealing device and are accorded limited weight as the language does not further limit the structure of the product. The limitation of claim 5 reciting “configured for registering the durable good arranged in the at least one storage and/or packaging device” is also considered functional language related to an intended use of the item of information and/or the security key and is accorded limited weight as the language does not further limit the structure of the claimed product. Trautwein ‘727 in view of Egan and Cooley teaches all of the claimed structural features and thus is capable of performing in the manner claimed.
Regarding claim 6, Trautwein ‘727 in view of Egan and Cooley teaches all of the limitations of claim 1 above. With respect to the limitation of claim 6, it is noted that the claimed invention is directed to a sealing device, not to a durable good. As set forth previously with respect to claim 1, the limitations directed to the durable good are considered functional language related to an intended use of the sealing device and are accorded limited weight as the language does not further limit the structure of the product. Trautwein ‘727 in view of Egan and Cooley teaches all of the claimed structural features and thus is capable of performing in the manner claimed.
Regarding claim 14, Trautwein ‘727 in view of Egan and Cooley teaches all of the limitations of claim 1 above. As noted above, Trautwein ‘727 teaches that the first data field is arranged on a carrier layer (9), which is provided with an adhesive layer (3) for attaching the seal to a substrate ([0001], [0023]). The carrier layer and adhesive layer correspond to the claimed fixing unit, and the adhesive layer corresponds to the claimed adhesive unit.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trautwein ‘318 (DE 102013108318, machine translation via EPO provided) in view of Trautwein ‘543 (DE 102012019543, machine translation via EPO provided).
Regarding claim 15, Trautwein ‘318 teaches a label (1; sealing device) for covering information (2; at least one item of information and/or security key), wherein the label comprises a transparent cover layer (3), an opaque layer (5), and a release lacquer layer (11) provided over the information ([0021], [0058], [0080], [0082], Fig. 10). The information is provided on a base layer (9; information carrier unit), wherein an adhesive layer (8; fixing unit) is provided on the side of the base layer facing away from the information so that the label can be attached to a substrate (7) ([0080]-[0081], Fig. 10). The label further comprises a security layer (4) formed of a separating layer (15) and an ink layer (14) which surrounds the opaque layer like a frame, wherein upon detachment of the cover layer from the substrate, the security layer undergoes an irreversible optical change ([0039]-[0041], Fig. 10). Therefore, the cover layer, opaque layer, and security layer correspond to the claimed sealing unit, wherein the opaque layer and the ink layer together cover the base layer in a visually protected manner when in a sealed state, and wherein the information contained on the base layer is exposed in an unsealed state upon removal of the cover layer. 
Although Trautwein ‘318 teaches that the label comprises an adhesive layer for application to a generic substrate ([0001], [0081]) and further teaches that the irreversible optical change of the security layer upon removal of the cover layer can represent irreversible proof of first opening ([0003], [0041], [0067]), the reference does not expressly teach that the fixing unit of the label is affixed to a storage and/or packaging device.
However, in the analogous art of sealing devices, Trautwein ‘543 teaches a seal containing information relating to the state of the seal and/or information to be covered, wherein any attempt at detachment of the seal from a substrate is indicated by a visible change in the seal [0046]. Trautwein ‘543 further teaches that such tamper-indicating seals have a wide variety of applications, such as for use to close sales or transport packaging, safes, and other objects for which proof of first opening is necessary ([0002]-[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to affix the fixing unit of the sealing device of Trautwein ‘318 to a storage and/or packaging device, as Trautwein ‘543 teaches that such tamper-indicating seals are well-known for use in verifying whether sealed packaging has been opened, or providing proof of first opening for packages and other containers. Since Trautwein ‘318 teaches that the sealing unit is configured to undergo an irreversible change when changed from a sealed state to an unsealed state, and Trautwein ‘543 teaches that the sealing device can be applied to a storage and/or packaging device to indicate proof of first opening, it follows that the sealing unit of Trautwein ‘318 in view of Trautwein ‘543 is capable of undergoing an irreversible change when the storage and/or packaging device is first opened.
The preamble limitation reciting “for sealing at least one storage and/or packaging device for a durable good and/or for sealing at least one item of information” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the sealing device. Trautwein ‘318 in view of Trautwein ‘543 teaches all of the claimed structural features and thus is capable of performing in the manner claimed.
Regarding claim 16, Trautwein ‘318 in view of Trautwein ‘543 teaches all of the limitations of claim 15 above. As noted above, Trautwein ‘318 teaches that the cover layer, opaque layer, and security layer correspond to the claimed sealing unit. Trautwein ‘318 teaches that the opaque layer (5) and security layer (4) cover the base layer (9; information carrier unit) such that the information cannot be read when in the sealed state ([0026]-[0027], Fig. 10), thus the opaque layer and security layer correspond to the claimed covering element. The cover layer (3) is arranged on the opaque layer and security layer and is designed as a transparent film ([0080], Fig. 10), thus corresponding to the claimed indication element.
Regarding claim 17, Trautwein ‘318 in view of Trautwein ‘543 teaches all of the limitations of claim 15 above. As noted above, Trautwein ‘318 teaches that the cover layer, opaque layer, and security layer correspond to the claimed sealing unit. Trautwein ‘318 teaches that detachment of the cover layer (3) leads to an irreversible optical change in the security layer (4) and that the security layer at least partially surrounds the base layer (9; information carrier unit) ([0041], [0082], Fig. 10). Therefore, the security layer corresponds to the claimed indication element which is capable of undergoing the irreversible optical change when the at least one storage and/or packaging device is first opened.
Regarding claim 18, Trautwein ‘318 in view of Trautwein ‘543 teaches all of the limitations of claim 15 above, and Trautwein ‘318 further teaches that a perforation (parting point) can be provided in the cover layer so that the opaque layer can be removed when the cover layer is torn along the perforation and lifted off [0034]. Therefore, the sealing unit is provided with at least one parting point capable of non-destructive parting of the sealing unit from the fixing unit.
Regarding claim 19, Trautwein ‘318 in view of Trautwein ‘543 teaches all of the limitations of claim 15 above. Trautwein ‘318 further teaches that the information (2; at least one item of information and/or security key) provided on the base layer can be, for example, a PIN number, a password, a code, an access code, or any other information that is intended to be made available only to a specific user ([0002], [0012]). Any of these forms of information taught by Trautwein ‘318 could be considered a durable-good-specific code. 
As set forth previously with respect to claim 15, the limitations directed to the durable good are considered functional language related to an intended use of the sealing device and are accorded limited weight as the language does not further limit the structure of the product. The limitation of claim 19 reciting “configured for registering the durable good arranged in the at least one storage and/or packaging device” is also considered functional language related to an intended use of the item of information and/or the security key and is accorded limited weight as the language does not further limit the structure of the claimed product. Trautwein ‘318 in view of Trautwein ‘543 teaches all of the claimed structural features and thus is capable of performing in the manner claimed.
Regarding claim 20, Trautwein ‘318 in view of Trautwein ‘543 teaches all of the limitations of claim 15 above. With respect to the limitation of claim 20, it is noted that the claimed invention is directed to a sealing device, not to a durable good. As set forth previously with respect to claim 15, the limitations directed to the durable good are considered functional language related to an intended use of the sealing device and are accorded limited weight as the language does not further limit the structure of the product. Trautwein ‘318 in view of Trautwein ‘543 teaches all of the claimed structural features and thus is capable of performing in the manner claimed.


Response to Arguments
Response-Drawings and Specification
The previous objections to the drawings and the specification are overcome by Applicant’s amendments to the specification in the response filed May 24, 2022.
Response-Claim Objections
The previous objection to claim 2 is moot in view of Applicant’s cancellation of the claim in the response filed May 24, 2022. However, in light of the amendments to the claims, a new objection to claim 16 presented in the office action above.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1-6, 13, and 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendments to claims 1 and 3 in the response filed May 24, 2022.
However, in light of the amendments to the claims, new issues under 35 U.S.C. 112(b) are presented in the office action above.

Response-Claim Rejections - 35 USC § 102
Applicant’s arguments, see pages 12-16 of the remarks filed May 24, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above.
In light of the amendments to claim 1, the previous rejections under 35 U.S.C. 102(a)(1) over Shih et al., Hanrahan et al., and Trautwein ‘727 are withdrawn. However, in the rejections above, Trautwein ‘727 is being applied under 35 U.S.C. 103 in combination with Egan and Cooley to address the new limitations of claim 1. The combination of Trautwein ‘318 and Trautwein ‘543 is used to address newly added claims 15-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wingate (US 2018/0186530) teaches a tamper-evident snap for a container comprising two-part tamper sensor including a snap body (107) and an indicator housing (101) which holds an indicator tray (105), wherein the sensor assembly is affixed to a container via attachment wings (111, 113) ([0025], Figs. 1a-4b).
Groetzner (EP 1,130,563, machine translation via EPO provided) teaches a cover or sealing label attached to the opening of packaging to indicate unintentional opening or intended manipulation of the packaging [0002]. Groetzner teaches a mechanism for irreversible and recognizable destruction of a base layer (1) which overlies concealed information (5) ([0105]-[0107], Figs. 5A-5C).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785